DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In an amendment filed 6/8/2022, Applicant amended the claims 1, 11-12, and 15-16. Claims 2 and 13 remain cancelled.  This amendment is acknowledged.  Claims 1, 3-12, and 14-20 are pending and are currently being examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellenburg US Pat. No. 3,227,454.
Ellenburg teaches:
In Reference to Claim 16
A bowfishing arrow having a first length portion and a second length portion (arrow of Fig. 1-3 with a rear embodiment of Fig. 7-8), the arrow comprising: 
a shaft (arrow shaft of Fig. 7-8) comprising a central axis (a central axis is drawn vertically along the center of the width defined by the shaft walls 110/112 in the perspective of Fig. 7); 
a notch in an end of the arrow, the notch arranged to receive a bowstring, the notch oriented in the second length portion (notch 134 is formed in a nocking portion at the rear end of the shaft in a second length of the shaft, Fig. 7-8), the notch defining a reference plane (a reference plane may be drawn horizontally across and defined by the width of the notch perpendicular to the bowstring); and 
a first finger recess and a second finger recess located in proximity to the notch, the first finger recess and the second finger recess comprising diverging surfaces opposed across the central axis, the first finger recess and the second finger recess oriented in the first length portion (opposing diverging finger recesses 160/162 are formed in the shaft in an area above the second length of the shaft with the notch portion where finger recess 160 is disposed on the left side of the central vertical axis and 162 is oppositely disposed on the right side of the central vertical axis), the reference plane intersecting the first finger recess and the second finger recess (the horizontal reference plane aligned with the central axis of the arrow bisects each finger recess); 
wherein the first length portion and the second length portion do not overlap (the first length portion of the shaft with the finger recesses 160/162 does not overlap with the length of the arrow shaft length portion with notch 134, Fig. 7-8).  
In Reference to Claim 17
The bowfishing arrow of claim 16, wherein the first finger recess and the second finger recess are formed in the arrow shaft (recesses 160/162 are integrally formed in the arrow shaft, Fig. 7-8).  
Additionally or Alternatively, Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saunders US Pat. No. 3,214,174.
Saunders teaches:
In Reference to Claim 16
A bowfishing arrow having a first length portion and a second length portion (arrow 10, is capable of being used as a bowfishing arrow, has a first length portion a second length portion at the nock, Fig. 1-4), the arrow comprising: 
a shaft comprising a central axis (shaft 12 has a length extending along a central longitudinal axis, Fig. 1-4); 
a notch in an end of the arrow, the notch arranged to receive a bowstring, the notch oriented in the second length portion (rear bowstring notch 34 in rear end of the nock 18 receives a bowstring 36 therein and extends along a second length of the nock, Fig. 2-4), the notch defining a reference plane (a vertical reference plane may be defined through the notch aligned with the bowstring); and 
a first finger recess and a second finger recess located in proximity to the notch (upper and lower recesses formed by cutout surfaces 24 above and below the central axis of the arrow and/or including cutout areas of the nock that aperture 42 extends through which additionally forms recessed areas in the upper and lower surfaces of the nock), the first finger recess and the second finger recess comprising diverging surfaces opposed across the central axis, the first finger recess and the second finger recess oriented in the first length portion (pair of finger recesses 24 have diverging surfaces on above and below the central axis of the arrow in proximity to the string notch 34, Fig. 2-3), the reference plane intersecting the first finger recess and the second finger recess (the vertical reference plane aligned with the bowstring and extending along the central axis intersects both recessed finger portion 24 above and below the central axis, Fig. 2-3); 
wherein the first length portion and the second length portion do not overlap (Fig. 2 shows the recessed cutout finger engaging portions end (at the most) at reference numeral 46 which is in a length area that is forward the rear notch most forward surface of 38, Fig. 2-3).  
In Reference to Claim 17
The bowfishing arrow of claim 16, wherein the first finger recess and the second finger recess are formed in the arrow shaft (recesses 160/162 are integrally formed in the arrow nock of the arrow shaft, wherein the nock may be integrally formed with the arrow shaft making the nock a part of the arrow shaft, Col. 3 lines 44-47).  
In Reference to Claim 18
The bowfishing arrow of claim 16, comprising a nock attached to the shaft, the nock comprising the first finger recess and the second finger recess (nock 18 is connected to the rear end of shaft 12 and comprises the finger recesses 24, Fig. 1-4).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ellenburg as applied to claim 16 above and further in view of Sullivan US Pat. No. 10,401,133.
In Reference to Claim 18
Ellenburg teaches:
The bowfishing arrow of claim 16, comprising a nock attached to the shaft, the nock comprising the first finger recess and the second finger recess (the finger recess and notch portions reside at the rear end of the arrow generally referred to as the nock, where the nock is integrally formed or attached to the shaft).  
Further, Sullivan teaches:
An arrow shaft having a nock end with finger recesses, the nock end attachable to the arrow shaft (arrow 10 with shaft 20 and rear end with finger recessed portion 16 with rear nock 14), the nock including an attachable slider stop (26).
Further, though Ellenburg teaches the nock end being integrally formed with the nock, it would have been obvious to one having ordinary skill in the art to have formed the nock end separately in order to allow different nocks to be attached and removable nocks are well-known and commonly used in the art and to allow the stop and nock to securely attach a fishing line without compromising the strength of the arrow and be formed of stronger materials as taught by Sullivan (Col. 2 lines 50-59) and further as it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179).
In Reference to Claim 19
Ellenburg as modified by Sullivan teaches:
The bowfishing arrow of claim 18, the arrow comprising a slider, the nock comprising a slider stop (Ellenburg: the arrow includes a sliding loop portion 52 of line 20 which is movable along the center of the arrow shaft, where the shaft includes a stop at the nock end at joined limit portion 120.  Sullivan also teaches a slider stop at the attached nock (26)).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ellenburg as applied to claim 16 above and further in view of Fyksen, Jr. et al. US Pat. No. 9,903,682.
In Reference to Claim 20
Ellenburg teaches:
The bowfishing arrow of claim 16, comprising a slider engaged with the shaft and moveable along a length of the shaft (the arrow includes a sliding loop portion 52 of line 20 which is movable along the center of the arrow shaft, where the shaft includes a stop at the nock end at joined limit portion 120).    
Ellenburg fails to teach:
The slider comprising a magnet.
Further, Fyksen teaches:
A bowfishing arrow (arrow 16, Fig. 14/18, Col. 1 lines 5-15) comprising: 
a shaft (arrow 16 has a shaft); 
a magnetically attractive material attached to the shaft (the arrow head may include magnetically attractive material (metal) and other portions of the arrow may include magnetically attractive materials, such as the nock, Col. 7 lines 39-55); and 
a slider engaged with the shaft and moveable along a length of the shaft, the slider surrounding the shaft (arrow slides traditionally surround the shaft as shown in Coulson above and numerous other prior art references) the slider comprising a magnet (the arrow may include a retention mechanism such as an arrow slide, Col. 7 lines 39-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ellenburg to have further included a specific magnet in the slider and magnetic material in the shaft/head/nock in order to allow the arrow to  releasably hold the slider in place at the front of the arrow prior to use or during firing and to additionally allow the arrow to be secured to a buoyant or other arrow retention means on a bow as taught by Fyksen (Col. 7 lines 39-55) and as using a magnet and magnetic reactive material being used on an arrow and arrow slider are well-known and commonly used with arrows and arrow sliders in the art as taught by Fyksen (Col. 7 lines 39-55).  
Claim 19 is additionally or alternatively rejected under 35 U.S.C. 103 as being unpatentable over Saunders as applied to claim 18 above and further in view of Gannon US Pat. No. 5,553,413.
In Reference to Claim 19
Saunders teaches:
The bowfishing arrow of claim 18 as rejected above.
Saunders fails to teach:
A slider, the nock comprising a slider stop.
Further, Gannon teaches:
A bowfishing arrow having an arrow shaft having a nock, the nock end attachable to the arrow shaft (arrow 1 with shaft 2 and rear end nock 4), a slider (5) to attach a line and a slider stop (6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Saunders to have further included slider and slider stop to allow the arrow to be used at close range with an attached line for bowfishing as taught by Gannon (Col. 2 lines 9-49).
Claims 20 is additionally or alternatively rejected under 35 U.S.C. 103 as being unpatentable over Saunders as applied to claim 16 above and further in view of Gannon US Pat. No. 5,553,413 and Fyksen, Jr. et al. US Pat. No. 9,903,682.
In Reference to Claim 20
Saunders teaches:
The bowfishing arrow of claim 16 as rejected above.  
Saunders fails to teach:
A slider engaged with the shaft and moveable along a length of the shaft and a slider stop, the slider comprising a magnet.
Further, Gannon teaches:
A bowfishing arrow having an arrow shaft having a nock, the nock end attachable to the arrow shaft (arrow 1 with shaft 2 and rear end nock 4), a slider (5) to attach a line and a slider stop (6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Saunders to have further included slider and slider stop to allow the arrow to be used at close range with an attached line for bowfishing as taught by Gannon (Col. 2 lines 9-49).
Further, Fyksen teaches:
A bowfishing arrow (arrow 16, Fig. 14/18, Col. 1 lines 5-15) comprising: 
a shaft (arrow 16 has a shaft); 
a magnetically attractive material attached to the shaft (the arrow head may include magnetically attractive material (metal) and other portions of the arrow may include magnetically attractive materials, such as the nock, Col. 7 lines 39-55); and 
a slider engaged with the shaft and moveable along a length of the shaft, the slider surrounding the shaft (arrow slides traditionally surround the shaft as shown in Coulson above and numerous other prior art references) the slider comprising a magnet (the arrow may include a retention mechanism such as an arrow slide, Col. 7 lines 39-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Saunders to have further included slider and slider stop with a specific magnet in the slider and magnetic material in the shaft/head/nock in order to allow the arrow to be used with an attached line for bowfishing and to releasably hold the slider in place at the front of the arrow prior to use or during firing and to additionally allow the arrow to be secured to a buoyant or other arrow retention means on a bow as taught by Fyksen (Col. 7 lines 39-55) and as using a magnet and magnetic reactive material being used on an arrow and arrow slider are well-known and commonly used with arrows and arrow sliders in the art as taught by Fyksen (Col. 7 lines 39-55).  
Allowable Subject Matter
Claims 1, 3-12, and 14-15 are allowed.
Response to Arguments
Applicant’s arguments, pages 5-8, filed 6/8/2022, with respect to claim 1 have been fully considered and are persuasive.  The 103 rejections of claims 1 and 3-12, and 14-15 have been withdrawn in light of the amendments. 
However, Applicant's arguments filed 6/8/2022 in regards to claims 16-20 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the reference plane being defined vertically by the bowstring and horizontally by the central axis of the arrow) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As presented, one of ordinary skill in the art may orient the claimed reference plane to be horizontal such that it intersects both of the finger recesses and extends across the notch (width) of Ellengburg and therefore the prior art teaches the claimed subject matter.  Further, a newly presented rejection is also included to anticipate the amended claim language as intended and argued (Saunders) and therefore this amendment does not overcome the cited prior art
In response to applicant's argument that the prior art fails to teach the arrow being specifically used for bowfishing, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the spears and arrows of the prior art are at least minimally capable of being used as bowfishing arrows and therefore, without further clarifying structural language, this argument is not found particularly persuasive.
Brief Discussion of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Scanlon (4,544,163) teaches finger engaging textured surfaces 30/32 (forming recessed surfaces in the cutout portions) in opposite sides of a reduced recessed area near the notch of the nock but not overlapping (Fig. 2) and Richardson (2,484,589) teaches overlapping recesses with the rear notch, however the exact relative locations are an obvious modification.  LaSee (6,517,453) teaches a similar slider member.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711